DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected systems and device, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04 FEBRUARY 2022.
Applicant’s election without traverse of Group I: Claims 1-9 in the reply filed on 04 FEBRUARY 2022 is acknowledged.
Status of Claims
Current pending claims are Claims 1-9 as an elected invention.  Claims 1-9 are considered on the merits below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 MARCH 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 1, character 1000, Figure 5A-D, character 29; Figure 14A-C, character e1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference 
Specification
The disclosure is objected to because of the following informalities: There is a period missing at the end of the paragraph [0047].   
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DOUGLAS, US Patent 6,455,324 B1, submitted on the Information Disclosure Statement on 20 MARCH 2020, US Patents Cite No. 1.
Applicant’s invention is drawn towards a device. 
Regarding Claim 1, the reference DOUGLAS discloses a device, Figure 4A, test strip 20, Column 7 line 1-2, comprising: a chamber including a channel and an opening, Figure 4B, pocket 8 with hole 9, and capillary 4, Column 7 line 7 line 1-8, wherein the channel is in fluidic communication with the opening, Figure 4B, Column 7 line 1-8; a wicking component positioned proximate to the opening, Figure 5, wicking layer 5, Column 7 line 15-17, wherein the wicking component is configured to receive an amount of biofluid from the channel, Column 7 line 9-23; and a sensor, Figure 5, matrix 4, Column 7 line 18-20, configured to measure a characteristic of an analyte in the biofluid, Column 7 line 18-20, wherein the sensor is in fluidic communication with the wicking component, Figure 5, matrix 4 and layer 5 are in fluidic communication, and wherein the wicking component is configured to contact the sensor with the amount of biofluid, Column 7 line 18-24.
Additional Disclosures Included are: Claim 5: wherein the device of claim 1, wherein the amount of biofluid is independent of a flow rate of fluid in the channel, Column 3 line 60-66.; Claim 6: wherein the device of claim 1, wherein the amount of biofluid fluid forms a droplet, wherein the droplet has a convex meniscus when received by the wicking component.  Examiner’s Note: the limitation regarding the shape of the biofluid is not a structural limitation of the device itself.  Column 3 line 50-55, sample is a body fluid.; Claim 8: wherein the device of claim 1, wherein the chamber includes a surface treatment around the opening, Figure 5, collar 25, Column 7 line 31-35.; and Claim 9: wherein the device of claim 8, wherein the surface treatment includes .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over DOUGLAS, US Patent 6,455,324 B1, submitted on the Information Disclosure Statement on 20 MARCH 2020, US Patents Cite No. 1, and further in view of HEIKENFELD, WO 2016/049019 A1. 
Regarding Claim 2, the reference DOUGLAS discloses the claimed invention, but is silent in regards to wherein the device further comprising a pump, wherein the pump is in fluidic communication with the wicking component, and wherein the pump is configured to promote contact between the amount of biofluid and the sensor. 
The HEIKENFELD reference discloses a device, abstract, Figure 2A-C, device 200, [0034], comprising: a chamber, Figure 2A-C, reservoir 254, [0036], including an opening, Figure 2A-C, aperture 220a, [0036]; a wicking component, Figure 2C, wicking material 230, [0037], positioned proximate to the opening, wherein the wicking component is configured to receive an amount of biofluid, [0033]; and a sensor, Figure 2A-C, sensor 220, [0036], configured to measure a characteristic of an analyte in the biofluid, wherein the sensor is in fluidic communication with the wicking component, and wherein the wicking component is configured to contact the sensor with the amount of biofluid, further comprising a pump, wherein the pump is in fluidic communication with the wicking component, and wherein the pump is configured to promote contact between the amount of biofluid and the sensor, [0040, 0043]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to have a pump, wherein the pump is in fluidic communication with the wicking component to control the flow of biofluid to the sensor. 
Additional Disclosures Included is: Claim 3; wherein the device of claim 2, wherein the pump is configured to absorb the amount of biofluid after the amount of biofluid contacts the sensor, [0037], pump can be wicking element.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over DOUGLAS, US Patent 6,455,324 B1, submitted on the Information Disclosure Statement on 20 MARCH 2020, US Patents Cite No. 1. 
Regarding Claim 4, the reference DOUGLAS discloses the claimed invention, but is silent in regards to wherein the wicking component is positioned no more than 1 cm from the opening and no less than 1 m from the opening, and has a diameter of no more than 1 cm and no less than 1 m. 
However, DOUGLAS discloses the device is capable to reading small sample sized in the microliter amount, Column 3 line 24-34, 43-67, so it would be obvious to one having ordinary skill in the art before the effective filing date to have the wicking component is positioned no more than 1 cm from the opening and no less than 1 m from the opening, and has a diameter of no more than 1 cm and no less than 1 m since the overall device is used for handling microliters amounts and depends of capillary action in addition, it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions, In re Williams, 36 F.2d 436, 438 (CCPA 1929).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over DOUGLAS, US Patent 6,455,324 B1, submitted on the Information Disclosure Statement on 20 MARCH 2020, US .
Regarding Claim 7, the DOUGLAS reference discloses the claimed invention, but is silent in regards to wherein the wherein the channel is coated with a hydrophobic material. 
The DAVIS reference discloses a device, Figure 1 and 2, comprising: a chamber, [0015, 0019], including a channel, Figure 2, conduit 11, [0053], the channel is coated with a hydrophobic material, Figure 2, coating 13 or 14, is hydrophobic, [0053]. 
It would be obvious to one having ordinary skill in the art before the effective filing art before the effective filing date to modify the channel so that it is coated with a hydrophobic material as taught by DAVIS to prevent flow in the channel or conduit until sufficient pressure is applied to move the fluid through the device, [0019]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797